DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-20, are allowed.
The following is an examiner’s statement of reasons for allowance: Based on further search and consideration, and based on the previous search and consideration that have been conducted in the previous actions (Non-Final and Final), the examiner determined the allowability status. As the previously cited allowable limitations have not been found neither individually, nor in combination of the cited prior arts. The allowable limitations are: determining a ratio a1 of an output of the products passed by each preset combination to a total output of the products passed by all the preset combinations according to the basic information on processing history of the products passed by each manufacturing machine at each processing workstation; determining a ratio a2 of an output of defect products passed by each preset combination to the output of the products passed by each preset combination according to the basic information on processing history of the products passed by each manufacturing machine at each processing workstation and the quality information of the products; determining a ratio a4 of the ratio a2 to a ratio a3 which is equal to a ratio of a total output of defect products passed by all the preset combinations to the total output of the products passed by all the preset combinations; determining the concentration degree of defect of preset combination according to the ratio a1, the ratio a2, and the ratio a4."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/28/2022